DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on February 23, 2020 and is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 13 and 14 are indefinite because the claims depends on a canceled claim (i.e. claim 21).
Claims not specifically recited are rejected as being dependent upon a rejected base claim. Appropriate clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-8, 10-11, 13-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al. US. Publication (2013/0056113) hereinafter Chapman in view of Henning US. Patent (2,504,978) hereinafter Henning and Robbins US. Patent (2,575,975) hereinafter Robbins.
Regarding claim 1, (Currently Amended)
Chapman discloses a stump auger (as shown in fig.1-24 and figures 1-24 are considered to be one embodiment as recited in Para.[0025] lines 3-4) for cutting and destroying a tree stump, the stump auger comprising: 

the main shaft (52) connected at a bottom end to a top of a cone (fig.6 shown the cone top), wherein the cone is part of the main shaft (the cone is connected to the shaft, therefore the cone is part of the shaft, as shown in fig.4-6); 
the cone (22) including a spiral thread (22c) extending about the outer surface of the cone (as shown in fig.6); 
the stump auger further includes at least two boring bars (18) connected to the main shaft (52), each boring bar (18) includes at least two third blades (18a is the interpretation of third blade as shown) each includes a blade edge (sharp edge of the blade is shown in fig.12) on a front face for shaving, cutting and chipping the tree stump as the stump auger is rotated about the vertical axis and penetrates the tree stump (the rotational operation is recited in para [0072]); 

    PNG
    media_image1.png
    366
    501
    media_image1.png
    Greyscale

wherein each third blade (18a) includes a planar bottom surface (as shown in fig.12) spaced from a planar top surface (as shown in fig.12), 

    PNG
    media_image2.png
    307
    480
    media_image2.png
    Greyscale

Chapman in figure 14, discloses wherein each third blade (18a) includes an inner face (as shown in fig.14) spaced from an outer face (as shown in fig.14), the front face spaced from a back face (as shown in fig.14, fig.14 is a top view as recited in Para.[0018]), and wherein the outer face of the first third blade abuts at least partially with the inner face of the second third blade (as shown in fig.14, above) such that the bottom surface of the first third blade lies along a first plane and the bottom surface of the second third blade lies along a second plane such that plane is a distance vertically higher along the vertical z-axis, and wherein successive third blades lie along successive planes each higher along the vertical z-axis (fig.14 top view shows the x-z axis and also shows the third blades aligned on a single line, and Para.[0065] recited figure 14 to be step-like arrangement, therefore the step like is interpreted to be in the x-y axis (i.e. vertical) as claimed), 
wherein each third blade (18a) includes an inner face (as shown in fig.14) spaced from an outer face (as shown in fig.14), the front face spaced from a back face (as shown in fig.14, fig.14 is a top view as recited in Para.[0018]),

Chapman does not disclose a strut associated with each boring bar, each strut extending between, and rigidly secured to, an outer end of its associated boring bar and the main shaft to stabilize and provide rigidity to the associated boring bar and wherein the outer face of the first third blade abuts at least partially with the inner face of the second third blade such that the bottom surface of the first third blade lies along a first plane and the bottom surface of the second third blade lies along a second plane such that plane is a distance vertically higher along the vertical z-axis, and wherein successive third blades lie along successive planes each higher along the vertical z-axis.
Chapman and Henning disclose both art in the same field of endeavor (i.e. auger).
Henning, in a similar art, teaches an auger (as shown in fig.1) with third blades (11-12) wherein the outer face of the first third blade (11b) abuts at least partially with the inner face of the second third blade (11c) such that the bottom surface of the first third blade (11b) lies along a first plane (as shown in fig.1) and the bottom surface of the second third blade (11c) lies along a second plane (as shown in fig.1) such that plane is a distance vertically higher along the vertical z-axis (as shown in fig.1), and wherein successive third blades lie along successive planes each higher along the vertical z-axis (as shown in fig.1). Henning teaches the third blades with the step-like arrangement to be able to distributing both thrust and torque force to render highly efficient cutting action (as recited in Col.3 lines 58-59).

Chapman discloses in figure 29 a strut associated with each boring bar, each strut extending between, and secured to, an outer end of its associated boring bar and the main shaft to stabilize and provide rigidity to the associated boring bar, but is silent about the each strut extending between, and to be rigidly secured to, an outer end of its associated boring bar and the main shaft.

    PNG
    media_image3.png
    553
    508
    media_image3.png
    Greyscale

Chapman and Robbins disclose both art in the same field of endeavor (i.e. auger).
Robbins, in a similar art, teaches an auger (as shown in fig.1-2, boring tool) having a strut (9, arm) associated with each boring bar (10 and 11, drill body), each strut (9) extending between, and rigid secured to, an outer end of its associated boring bar (10 and 11) and the main shaft (6-7, top and lower portion). Robbins teaches the strut to be able to connect the shaft portion to the drill portion (Col.1 lines 24-35).
	It would have been obvious to the skilled artisan before the effective filing date to construct the auger of Chapman with a strut as taught by Robbins, as it would be 
Regarding claim 2,
The prior art Chapman as modified by Henning and Robbins, discloses all limitations in claim 1.
Chapman in view of Henning, discloses wherein each successive third blade (Henning, 11-12) is stepped higher along the vertical z-axis relative to the adjacent third blade (Henning, 11-12 as shown in fig.1), however neither Chapman nor Henning discloses a preselected distance not less than one quarter of the thickness of the third blade and not more than three quarters of the thickness of the third blade, the scale of the drawings is not being relied upon for accurate measurements. Rather, it would have been obvious to the skilled artisan before the effective filing date to have each third blade to have a preselected distance not less than one quarter of the thickness of the third blade and not more than three quarters of the thickness of the third blade.  Accordingly, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 3,
The prior art Chapman as modified by Henning and Robbins, discloses all limitations in claim 1.
Chapman discloses wherein the cone thread (22c) has a pitch (as shown in fig.12), however Chapman is silent about the pitch to be selected to fall between ½ and 2 inches per revolution. Accordingly, it has been held that where the general conditions of 
Examiner notes, the revolution is interpreted as the thread spiral around the cone.
Regarding claim 4,
The prior art Chapman as modified by Henning and Robbins, discloses all limitations in claim 1.
Chapman discloses wherein the cone thread (22c) has a pitch (as shown in fig.12), however Chapman is silent about the pitch to be selected to fall between ¾ and 1½ inches per revolution. Accordingly, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum value involves only routine skill in the art. Absent any positively recited critically to the selection or optimization of a pitch to be selected to fall between ¾ and 1½ inches per revolution, it would have been obvious to the skilled artisan before the effective filing date to have the cone thread to have a pitch selected to fall between ¾ and 1½ inches per revolution; as such selection and optimization would occur from routine engineering experimentation and practices and is not non-obvious.
Regarding claim 5,

Chapman in view of Henning, discloses wherein the third blades (Henning, 11-12 as shown in fig.1) are oriented parallel along a bar axis (Henning, as shown in fig.1) having a bar angle theta (Henning, Bar angle shown in fig.1) relative to horizontal (Henning, axis x as shown in fig.1), 

    PNG
    media_image4.png
    419
    373
    media_image4.png
    Greyscale

however neither Chapman nor Henning discloses the angle to be selected to fall between 10 and 30 degrees relative to horizontal. Accordingly, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum value involves only routine skill in the art. Absent any positively recited critically to the selection or optimization of an angle to be selected to fall between 10 and 30 degrees relative to horizontal, it would have been obvious to the skilled artisan before the effective filing date to have the third blades to be have having a bar angle to be selected to fall between 10 and 30 degrees relative to horizontal; as such selection and optimization would occur from routine engineering experimentation and practices and is not non-obvious.
Regarding claim 6, (Currently Amended)
The prior art Chapman as modified by Henning and Robbins, discloses all limitations in claim 2.
Chapman in view of Henning, discloses the third blades (Henning, 11-12 as shown in fig.1) to be stepped at an offset (Henning, as shown in fig.1), however neither Chapman nor Henning discloses the third blades to be stepped at an offset of ½ a thickness T of the third blade. Accordingly, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum value involves only routine skill in the art. Absent any positively recited critically to the selection or optimization of blades to be stepped at an offset of ½ a thickness T of the third blade, it would have been obvious to the skilled artisan before the effective filing date to have the third blades to be stepped at an offset of ½ a thickness T of the third blade; as such selection and optimization would occur from routine engineering experimentation and practices and is not non-obvious.
Regarding claim 7, (Currently Amended)
The prior art Chapman as modified by Henning and Robbins, discloses all limitations in claim 2.
Chapman in view of Henning, discloses the third blades (Henning, 11-12 as shown in fig.1) to include a chamfered (Henning, the chamfer is the sharp edges of the third blades as shown in fig.1 (reference 12 side) and fig.2) front face wherein the chamfer terminating at the blade edge (as shown in fig.2) and 
the bottom surface of the third blades (Henning, 11-12 as shown in fig.1) tilted at a third blade angle gamma (as shown in fig.2) relative the horizontal, however neither 
Regarding claim 8,
The prior art Chapman as modified by Henning and Robbins, discloses all limitations in claim 2.
Chapman in view of Henning, discloses wherein the bottom surface of the third blades (Henning, 11-12 as shown in fig.1) tilted at a third blade angle gamma (as shown in fig.2) relative the horizontal, however neither Chapman nor Henning discloses the third blade angle gamma to range between 5 and 15 degrees relative the horizontal, the scale of the drawings is not being relied upon for accurate measurements. Rather, it would have been obvious to the skilled artisan before the effective filing date to have the third blade angle gamma to range between 5 and 15 degrees relative the horizontal. Accordingly, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 10, (Currently Amended)
The prior art Chapman as modified by Henning and Robbins, discloses all limitations in claim 8.

Regarding claim 11, (Currently Amended)
The prior art Chapman as modified by Henning and Robbins, discloses all limitations in claim 1.
Chapman, further discloses fourth blades (20) attached to the outer end of the boring bar (18), fourth blades include a blade edge (20a) mounted substantially vertically along the z-axis direction (as shown in fig.6 and Para [0063] Line 3).
Regarding claim 13, 
The prior art Chapman as modified by Henning and Robbins, discloses all limitations in claim 21.
Chapman in view of Robbins, discloses wherein the strut (Robbins, 9) makes an angle delta relative the main shaft (Robbins, as shown in fig.2), however neither Chapman nor Robbins discloses the angle delta to be between 15 and 60 degrees relative the main shaft, the scale of the drawings is not being relied upon for accurate measurements. Rather, it would have been obvious to the skilled artisan before the effective filing date 
Regarding claim 14, 
The prior art Chapman as modified by Henning and Robbins, discloses all limitations in claim 21.
Chapman in view of Robbins, discloses wherein the strut (Robbins, 9) includes a lower blade (Robbins, 22.1) portion for additional cutting action (Robbins, as shown in fig 2 and see Col.2 lines 31-38).
Regarding claim 15,
The prior art Chapman as modified by Henning and Robbins, discloses all limitations in claim 1.
Chapman discloses wherein the thread (22c) includes a maximum height proximate the cone top (22, as shown in fig.12), and wherein the thread tapers towards the cone bottom (the thread spiral reduced as the cone reducing (i.e. tapered) from top to bottom, as shown in fig.12).
Regarding claims 16 and 17, 
The prior art Chapman as modified by Henning and Robbins, discloses all limitations in claim 15.
Chapman discloses a thread maximum height (22c), however Chapman is silent about the thread maximum height to be ¾ of an inch or 3/8 of an inch, the scale of the drawings is not being relied upon for accurate measurements. Rather, it would have 
Regarding claim 18, 
The prior art Chapman as modified by Henning and Robbins, discloses all limitations in claim 15.
Chapman discloses wherein the thread taper (as shown in fig.12) is defined by angle alpha the angle between the cone outer surface and a line drawn joining the thread apexes (as shown in fig.12), however Chapman is silent about the thread taper with an angle alpha to be selected to fall between 1 and 3 degrees, the scale of the drawings is not being relied upon for accurate measurements. Rather, it would have been obvious to the skilled artisan before the effective filing date to have the thread taper with an angle alpha to be selected to fall between 1 and 3 degrees. Accordingly, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 19, (Currently Amended)
The prior art Chapman as modified by Henning and Robbins, discloses all limitations in claim 1.
Chapman, further discloses second blades (24) rigidly attached proximate the cone top, the second blades for grinding chipping and cutting the stump as the cone penetrates into the stump (as shown in fig.11 and Para [0054] line 2).
Regarding claim 20, 

Chapman, further discloses second blades (24) rigidly attached proximate the bottom end of main shaft, the second blades for grinding chipping and cutting the stump as the cone penetrates into the stump (as shown in fig.11 and Para [0054] line 2).
Regarding claim 22, (Currently Amended)
Chapman discloses a stump auger (as shown in fig.1-24 and figures 1-24 are considered to be one embodiment as recited in Para.[0025] lines 3-4) for removing a tree stump, the stump auger comprising: 
a main shaft (52) with a top end for coupling to a drive mechanism (8,10) for turning the shaft about a vertical axis (as shown in fig.4-6 and recited in para [0053]); 
the main shaft (52) connected at a bottom end to a cone (fig.6 shown the cone top), 
wherein the cone is part of the main shaft (the cone is connected to the shaft, therefore the cone is part of the shaft, as shown in fig.4-6);
the cone (22) including a spiral thread (22c) extending about the outer surface of the cone (as shown in fig.6); 
at least two boring bars (18) includes third blades (18a is the interpretation of third blade as shown) and the third blades (18a) including a blade edge (as shown in fig. 23A) for shaving, grinding and chipping the tree stump as the stump auger is rotated about the vertical axis; and

    PNG
    media_image5.png
    201
    387
    media_image5.png
    Greyscale


Chapman and Henning disclose both art in the same field of endeavor (i.e. auger).
Henning, in a similar art, teaches an auger (as shown in fig.1) with boring bars with third blades (11-12) mounted in stepped offset side by side fashion (as shown in fig.1) wherein an inner face of one third blade (11b) abuts an outer face of an adjacent third blade (11c), the third blades (11-12) oriented parallel to a boring bar axis which defines a boring bar angle theta relative the horizontal (see fig.1 in claim 5)
Henning teaches the third blades with the step-like arrangement to be able to distributing both thrust and torque force to render highly efficient cutting action (as recited in Col.3 lines 58-59).
	It would have been obvious to the skilled artisan before the effective filing date to construct the auger of Chapman to have the third blades with a step-like arrangement as taught by Henning, as it would be beneficiary to Chapman to be able to facilitate the action of the blades and render very efficient the auger operation.
Chapman discloses in figure 29 a strut associated with each boring bar, each strut extending between, and secured to, an outer end of its associated boring bar and the main shaft to stabilize and provide rigidity to the associated boring bar, but is silent 
Chapman and Robbins disclose both art in the same field of endeavor (i.e. auger).
Robbins, in a similar art, teaches an auger (as shown in fig.1-2, boring tool) having a strut (9, arm) associated with each boring bar (10 and 11, drill body), each strut (9) extending between, and rigid secured to, an outer end of its associated boring bar (10 and 11) and the main shaft (6-7, top and lower portion). Robbins teaches the strut to be able to connect the shaft portion to the drill portion (Col.1 lines 24-35).
	It would have been obvious to the skilled artisan before the effective filing date to construct the auger of Chapman with a strut as taught by Robbins, as it would be beneficiary to Chapman to be able to connect the main shaft to each boring bar and renders stronger the tool.
Response to Arguments
In response to Applicant’s arguments in the remarks dated 02/23/2021 about the objection and 35 U.S.C. 112 rejection, Examiner acknowledges Applicant amendment and the drawing objection is withdrawn.
With regards to Applicant's arguments about the 35 U.S.C. 103 rejections of claims 1 and 22, have been considered but are moot because the arguments is based on the newly presented amendment of the claim and since the scope of the claims have changed, the newly presented amendment is rejected as set forth in this Office Action.
Conclusion
Accordingly, THIS ACTION IS MADE FINAL.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

March 27, 2021

/S.O.B./Examiner, Art Unit 3725   

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725